EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mrs. Karen Henckel on 04/05/2021.

The application has been amended as follows: 
In the claims
Claim 6,
The climbing device as claimed in claim 2, wherein at least one of: 
the plurality of first climbing elements, in a circumferential direction, have in each case a same spacing between adjacent first climbing elements of the plurality of first climbing elements; or 
the plurality of second climbing elements, in a circumferential direction, have in each case a same spacing between adjacent second climbing elements of the plurality of second climbing elements.


Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of “a climbing device having a 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        4/5/2021